United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3185
                       ___________________________

        Gregory Houston Holt, also known as Abdul Maalik Muhammad

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Ray Hobbs, Director, Arkansas Department of Correction; Gaylon Lay, Warden,
Cummins Unit, ADC; D W Tate, Captain, Cummins Unit, Arkansas Department of
  Correction; V. R. Robertson, Major, Cummins Unit, Arkansas Department of
    Correction; M. Richardson, Sgt., Cummins Unit, Arkansas Department of
Correction; Larry May, Chief Deputy Director, Arkansas Department of Correction

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                             Submitted: June 6, 2013
                              Filed: June 12, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       In this action challenging the Arkansas Department of Correction (ADC)
grooming policy under the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. § 2000cc-1(a)(1)-(2), inmate Gregory Holt (also known as
Abdul Maalik Muhammad) appeals the district court’s1 order dismissing his action
after an evidentiary hearing.

       In his complaint and motion for a preliminary injunction and temporary
restraining order, Mr. Holt asserted that one of his fundamentalist Muslim beliefs was
that he must grow a beard, but defendants substantially burdened his ability to
practice his religion by enforcing ADC’s grooming policy, which allowed trimmed
mustaches but otherwise no facial hair, with quarter-inch beards permitted only for
a diagnosed dermatological problem. Mr. Holt sought permission to maintain a half-
inch beard as a compromise position, to balance his religious beliefs with ADC’s
security needs. The district court initially granted temporary injunctive relief. The
court vacated its order and dismissed the complaint, however, after the hearing
produced evidence that Mr. Holt had a prayer rug and a list of distributors of Islamic
material, he was allowed to correspond with a religious advisor, and he was allowed
to maintain the required diet and observe religious holidays; that the grooming policy
helped prevent inmates from concealing contraband, drugs, or weapons; that an
inmate who grew a beard could change his appearance quickly by shaving; that
affording special privileges to an individual inmate could result in his being targeted
by other inmates; and that prison officials believed the grooming policy was
necessary to further ADC’s interest in prison security.

      Following careful review, see Johnson v. Bi-State Justice Ctr., 12 F.3d 133,
135 (8th Cir. 1993) (where judgment is granted after evidentiary hearing, standard is

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
whether evidence presents sufficient disagreement to require submission to jury or
is so one-sided that one party must prevail), we conclude that defendants met their
burden under RLUIPA of establishing that ADC’s grooming policy was the least
restrictive means of furthering a compelling penological interest, see Fegans v.
Norris, 537 F.3d 897, 903 (8th Cir. 2008) (absent substantial evidence in record
indicating that response of prison officials to security concerns is exaggerated, courts
should ordinarily defer to their expert judgment in such matters), notwithstanding Mr.
Holt’s citation to cases indicating that prisons in other jurisdictions have been able
to meet their security needs while allowing inmates to maintain facial hair, see id. at
905 (although prison policies from other jurisdictions provide some evidence as to
feasibility of implementing less restrictive means of achieving prison safety and
security, it does not outweigh deference owed to expert judgment of prison officials
who are more familiar with their own institutions).

      Accordingly, we affirm, but we modify the judgment to reflect that the
dismissal does not count as a “strike” for purposes of 28 U.S.C. § 1915(g).
                      ______________________________




                                          -3-